Notice of Allowance

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 24-43 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a controller of a vapor compression system having a first mode of operation and a second mode of operation, wherein the controller is configured in the first mode of operation to activate a first compressor and a second compressor in response to a temperature level and a humidity level exceeding a threshold temperature and a threshold humidity level; and the controller is configured in the second mode of operation to operate the first compressor and suspend operation of the second compressor in response to the humidity level exceeding the threshold humidity level. The closest prior art of record, Lin (US 20140137573 A1) discloses a controller of that controls two compressors, wherein the controller control the load supplied to each compressor based on temperature and humidity level. Lin does not disclose the specific mode in which a single one of the two compressors is activated when the humidity level exceeding the threshold humidity level, and the specific mode in which both compressors are operated when a temperature level and a humidity level exceeding a threshold temperature and a threshold humidity level. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Lin to incorporate the aforementioned control scheme. As per MPEP § 2143.01, a finding of obviousness is precluded. For this reason, the claims above are patentable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763